Citation Nr: 0113035	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) determination that the appellant did not have 
recognized service that meets the basic eligibility 
requirements for VA benefits.



FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, and the 
appellant has not submitted acceptable other evidence of 
service.


CONCLUSION OF LAW

The appellant does not have qualifying service for VA 
benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility by its very nature 
has an extremely narrow focus.  The RO, in the August 2000 
supplemental statement of the case and September 2000 letter 
to the veteran, has set forth the law and facts in a fashion 
that clearly and adequately informed the claimant of the very 
limited and specific type of evidence needed to substantiate 
his claim.  The RO requested verification of the appellant's 
alleged military service from the National Personnel Records 
Center and received a negative response that the appellant 
has no service as a member of the Philippine Commonwealth 
Army including the recognized guerrillas in the service of 
the United States Armed Forces.  There plainly is no 
outstanding Federal government record that could substantiate 
the claim.  There just as plainly is no reasonable 
possibility that there is any other evidence that could 
substantiate the claim by establishing qualifying service.  
Given the circumstances of this matter, the Board can not 
find any basis under the VCAA to defer adjudication.  
Moreover, it is literally impossible to conceive that 
implementing regulations for the VCAA could change the 
picture since in this matter they would have to change not 
simply the notice or development requirements, but also the 
underlying substantive law outside the VCAA to raise any 
prospect that the claimant could substantiate his claim.  
Accordingly, the Board finds it may proceed to decide this 
matter without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

In the instant case, although the appellant contends that he 
was a member of the Commonwealth Army of the Philippines and 
the recognized guerrilla service of the United States Armed 
Forces in the Far East (USAFFE), the evidence he submitted 
does not overcome the certification of the service 
department.  The appellant submits an "Affidavit for 
Philippine Army Personnel" dated in October 1945, in which 
he swears that he served in the recognized guerrilla 
services.  The appellant states the following chronology of 
service: in December 1941 he served in "B" Company, 302nd 
Engineering Battalion and was inducted into the USAFFE; 
December 1941 to April 1942 he continued in the 302nd 
Engineering Battalion; April 1942 to July 1942 he became a 
prisoner of war (POW); and August 1945 he reported to the 6th 
Repl. Company, 4th Repl. Battalion and was outprocessed.  The 
appellant also submits a "Former POW Medical History" in 
which he states that he had active military service from 
December 1941 to January 1946.  While the RO initially 
accepted at least one of these documents as establishing 
service for purposes of potential entitlement to compensation 
but not pension benefits, it subsequently requested 
verification from the service department.  The U.S. Army 
Reserve Personnel Center (ARPENCEN) certified that that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The RO 
determined that this certification was controlling.  Thus, 
the Board finds that the RO properly requested verification 
of service from the service department and determined that 
the appellant had not satisfied the requirements for 
establishing basic eligibility for VA benefits.  38 C.F.R. 
§ 3.203(a), (c).

Clearly, the certification from the National Personnel 
Records Center does not establish active or recognized 
service.  38 C.F.R. §§  3.8, 3.203.  Service department 
findings as to the fact of service with the U.S. Armed Forces 
are made binding upon VA for purposes of establishing 
entitlement to benefits.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim 
lacks legal entitlement under the applicable provisions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

The appeal is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

